PER CURIAM:
Chukwuma E. Azubuko appeals the district court’s order denying his motion seeking consideration of his case by a three-judge panel, pursuant to 28 U.S.C. § 2284 (2006). We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Azubuko v. Mass. Comm’n Against Discrimination, No. 1:04-cv-00402-GBL-TRJ (E.D.Va. Nov. .9, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.